Citation Nr: 1503376	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative arthritis cervical spine.  

5.  Entitlement to service connection for sterility, claimed as secondary to radiation exposure.  



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991, as well as Air Force National Guard service from July 1994 to December 1997, and Army National Guard service from December 1997 to March 2000.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a June 2013 video conference hearing; a transcript of the hearing is associated with the claims file.  

In August 2013, the Veteran submitted additional evidence with a waiver of initial RO consideration.  

The issue of entitlement to service connection for alopecia has been raised by the record at the June 2013 video conference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a right and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On June 10, 2013, at the video conference hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a bilateral knee disability.  

2.  The Veteran's low back disability had its onset in service.  

3.  The Veteran's sterility was not manifested in service or until many years thereafter, and the preponderance of the evidence is against a finding that the Veteran's current sterility is related to service or to an incident of service origin, including exposure to radiation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  Service connection for sterility is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

In this decision, the Board grants service connection for a low back disability.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the claim of service connection for a low back disability.  

Regarding the claim for service connection for sterility, the duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in January 2011 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The January 2011 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  The Veteran was not afforded a VA examination as to the claim for sterility, but none is required because there is no evidence of a relationship between the Veteran's sterility and his service.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, and avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background, and Analysis

Bilateral Knee Disability

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, the Veteran has withdrawn his appeal of the issue of entitlement to service connection for a bilateral knee disability at his June 2013 video conference hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Low Back Disability

The evidence shows the Veteran has been diagnosed with lumbosacral spinal disease.  See June 2011 private treatment radiographic report.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Veteran relates that his low back disability is related to a motor vehicle accident during his active service in which he was rear-ended, or alternatively, secondary to his service-connected cervical spine disability.  Review of the service treatment records reveals that on December 14, 1987, the Veteran was rear-ended and received treatment for a cervical strain, and in May 1999 he received treatment for back pain.  

The post-service medical evidence includes an August 2013 letter from T. Wagner, D.C., related that the Veteran injured his back originally in 1987 in the motor vehicle accident, re-injured his back in 1999 doing an obstacle course, and injured it again in 2002 in another motor vehicle accident.  He opined, in essence, that the Veteran's lower back disability originated from the motor vehicle accident in 1987, and was later re-aggravated from the accident in 2002.  Notably, this is the only evidence of record addressing the etiology of the Veteran's low back disability.  

Based on the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim for service connection for a low back disability.  Accordingly, service connection for a low back disability is warranted.  As the Board has granted direct service connection, it need not address secondary service connection in this matter.  

Sterility

The Veteran asserts that during his active service his sterility was caused by his exposure to radiation while stationed at McConnell AFB escorting and guarding nuclear weapons. 

In support of his claim, private treatment records from the Tulsa Fertility Center include March 2010 semen laboratory analysis, and a March 2011 finding that the Veteran had low morphology of 1 percent, representing problems with fertilization.  In addition, he has submitted an August 2013 statement from D. Moss, identified as a service member stationed with the Veteran at McConnell AFB between 1987 and 1991, indicating that his and the Veteran's duties included guarding and escorting nuclear weapons.  

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is identified under 38 U.S.C.A. § 1112(c)(3)(B), 38 C.F.R. § 3.309(d)(3)(ii).  There is no indication that the Veteran had the types of in-service exposure to ionizing radiation listed in the relevant statutes and regulations, and sterility is not among the disabilities for which presumptive service connection under 38 C.F.R. § 3.309(d) is available.  

The second way to establish service connection for a disease attributable to radiation exposure is under 38 C.F.R. § 3.311.  Significantly, sterility is not listed as a specific radiogenic disease under 38 C.F.R. § 3.311(b)(2).  Further, the Veteran has neither cited nor submitted competent scientific or medical evidence that his claimed sterility is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Thus, the development scheme set forth in 38 C.F.R. § 3.311 is not applicable.  Id.  

In finding that service connection for sterility is not warranted, the Board does not question the sincerity of the Veteran's statements that his sterility is due to service.  However, the matter of a nexus between a current disability such as sterility and service is a question that is well beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(1).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  


ORDER

The appeal of the issue of entitlement to service connection for a bilateral knee disability is dismissed.  

Service connection for a low back disability is granted.  

Service connection for sterility, claimed as secondary to radiation exposure, is denied.  

REMAND

As to the claims of service connection for a right and left ankle disability, the Veteran has related that in 1996 in Atlanta he injured his ankles when he stepped off of a bus that was parked in a drainage ditch, into the hole, and rolled both ankles, and received treatment for his ankles, including braces.  He indicated he has suffered ankle problems since the injury.  At the June 2013 hearing, he reported he has received braces from Hangar Orthotics and Prosthetics and that there are outstanding National Guard records.  Significantly, the Board was unable to find personnel records for the Veteran's National Guard service from July 1994 to December 1997 that would document his dates and locations he was stationed, or treatment for his ankles.  Such lack of evidence suggests that there may be outstanding service personnel and treatment records.  A review of the claims file found that exhaustive development for service treatment records has not been sought.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for exhaustive development to secure complete Air Force National Guard treatment and personnel records for the period from July 1994 to December 1997.  In particular, the Georgia National Guard should be contacted, and records of the various locations the Veteran was stationed during this period of National Guard service, as well as any treatment for his ankles, should be obtained.  The development must specifically include contacting all storage facilities where records sought may have been retired, with a request for such records.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified and requested to identify if he had any additional information to complete the development sought.  

2. The RO should physically or electronically associate with the claims file any outstanding VA or private treatment records relating to the Veteran's bilateral ankle disabilities.  Any additional pertinent records identified during the course of the remand should also be obtained (particularly Hangar Orthotics), following the receipt of any necessary authorizations from the Veteran.  

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service bilateral ankles.  He should be provided an appropriate amount of time to submit this lay evidence.  

4. After associating all outstanding records with the claims file, afford the Veteran an appropriate VA examination(s) to determine the nature, extent, onset and etiology of his right and left ankle disabilities.  The claims file should be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disabilities.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's right and left ankle disabilities are related to or had their onset during service, to specifically include addressing whether his bilateral ankle disabilities are related to rolling them in a hole while stepping off a bus.  

The examiner must provide a detailed rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5. Then readjudicate the matters remaining on appeal.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


